                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


BRIAN KEITH ALFORD,                                    )      CASE NO. 3:19 CV 2887
                                                       )
                Petitioner,                            )      JUDGE JOHN R. ADAMS
                                                       )
                v.                                     )
                                                       )
UNITED STATES OF AMERICA,                              )      MEMORANDUM OF OPINION
                                                       )      AND ORDER
                Respondent.                            )


         This is another habeas corpus action filed by pro se Petitioner Brian Alford under 28 U.S.C.

§ 2241 seeking relief from his 2002 federal convictions on charges of armed bank robbery and use

of a firearm on the basis of actual innocence. (Doc. No. 1.) This Court has denied a prior § 2241

petition he filed seeking relief from his convictions on the basis of actual innocence. See Alford v.

J.T. Shartle, No. 4: 10 CV 2815 (N.D. Ohio Jan. 21, 2011); aff’d, No. 11-3154 (6th Cir. Sept. 2,

2011).

         This petition must also be dismissed. Pursuant to 28 U.S.C. § 2243, federal district courts

conduct initial review of habeas corpus petitions. See also Alexander v. Northern Bureau of

Prisons, 419 F. App'x 544, 545 (6th Cir. 2011). A court must summarily dismiss a petition “if it
plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

relief.” Rule 4 of the Rules Governing Habeas Corpus Cases Under Section 2254 (applicable to §

2241 petitions under Rule 1(b)).

         As this Court found in connection with Petitioner’s prior petition, Petitioner has not

demonstrated he is entitled to relief under § 2241. A habeas petition under § 2241 “is appropriate

for claims challenging the execution or manner in which [a] sentence is served,” not for claims

challenging the validity of a prisoner’s conviction or sentence, which must be asserted in the

sentencing court under 28 U.S.C. § 2255. United States v. Peterman, 249 F.3d 458, 461 (6th Cir.

2001). Only under highly exceptional circumstances, where a prisoner is able to establish that his
remedy under § 2255 is “inadequate or ineffective” to test the legality of his detention, may he

challenge his conviction under § 2241 instead of under § 2255. Truss v. Davis, 115 F. App'x 772,

773-74 (6th Cir. 2004). To do so, a petitioner must establish “actual innocence” by showing that

after his conviction became final, the United States Supreme Court issued a retroactively-applicable

decision re-interpreting the substantive terms of the criminal statute under which he was convicted

in a manner that establishes his conduct did not violate the statute. Wooten v. Cauley, 677 F.3d 303,

307-08 (6th Cir. 2012).

        The petition does not make such a showing. It does not cite to a retroactively-applicable

decision of the United States Supreme Court re-interpreting the substantive terms of the criminal

statutes under which Petitioner was convicted in a manner that establishes he did not violate those

statutes.

        Further, in this Circuit, “a federal prisoner cannot bring a claim of actual innocence in a §

2241 petition through the saving clause without showing that he had no prior reasonable opportunity

to bring his argument for relief.” Wright v. Spaulding, 939 F.3d 695, 705 (6th Cir. 2019). The

petition does make this showing, either. Petitioner has not shown, and cannot show, that he had “no

reasonable opportunity” to make the arguments of actual innocence he asserts earlier, either on

direct appeal, in a § 2255 motion, or otherwise. See id. at 703.

        Accordingly, Petitioner is not entitled to relief by way of § 2241.
                                            Conclusion

        Based on the foregoing, Petitioner’s motion to proceed in forma pauperis (Doc. No. 2) is

granted, and his petition is dismissed pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules

Governing Habeas Corpus Cases. The Court further certifies that an appeal from this decision

could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

        IT IS SO ORDERED.


                                               /s/ John R. Adams
                                              JOHN R. ADAMS
                                              UNITED STATES DISTRICT JUDGE

DATED: March 31, 2020
